Citation Nr: 0911763	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.

For the reasons expressed in the January 2008 Board remand, 
the issue of entitlement to an increased evaluation for a 
left knee disability is again referred to the RO for 
appropriate disposition.  


REMAND

By a January 2008 Board remand, the RO was instructed to 
obtain a VA examination and opinion regarding the Veteran's 
claim for entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Board remand 
contained specific instructions regarding the required 
medical opinion.  Although the RO obtained a VA opinion, the 
opinion does not comply with the Board's remand directives.  
Specifically, the RO was instructed to obtain an opinion as 
to whether the Veteran was unable to obtain or retain 
employment due only to his service-connected disability of a 
left knee disorder, consistent with his education and 
occupational experience, irrespective of age and any 
nonservice-connected disorders.  However, the July 2008 VA 
examination report reveals that the VA examiner considered 
both the Veteran's service-connected left knee disorder and 
his nonservice-connected right knee disorder in the opinion.  
Accordingly, remand is required for a new VA examination and 
opinion consistent with the Board's remand directives.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the January 2008 remand provided that, because 
the issue of TDIU was inextricably intertwined with the claim 
for an increased evaluation for a left knee disorder which 
was referred to the RO, appellate review of the Veteran's 
TDIU claim was deferred until the RO addressed the issue of 
entitlement to an increased evaluation for a left knee 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Because the RO has not addressed the issue of 
entitlement to an increased evaluation for a left knee 
disorder, remand is again required for such consideration 
before a proper appellate decision on the issue of TDIU can 
be made.  

Accordingly, the case is again remanded for the following 
actions:

1.  The RO must afford the Veteran a VA 
examination to determine the impact of his 
service-connected left knee disorder on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must elicit from 
the Veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the Veteran is 
unable to obtain or retain employment due 
only to his service-connected left knee 
disorder, consistent with his education 
and occupational experience, irrespective 
of age and any nonservice-connected 
disorders.  A complete rationale for any 
opinions expressed must be given.  The 
report must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  The RO must adjudicate the issue of 
entitlement to an increased rating for the 
Veteran's service-connected left knee 
disorder.  To vest the Board with 
jurisdiction over any adverse decision on 
this claim, the Veteran must submit a 
timely notice of disagreement as well as a 
timely substantive appeal.

5.  Only after completing the above 
actions, and any other development as may 
be indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim of TDIU 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




